             Case 2:20-cv-04085-DMG-KS Document 37 Filed 09/02/20 Page 1 of 2 Page ID #:629


            1    JAY P. SRINIVASAN, SBN 181471
                   jsrinivasan@gibsondunn.com
            2    MINAE YU, SBN 268814
                   myu@gibsondunn.com
            3    JONATHAN N. SOLEIMANI, SBN 295673
                   jsoleimani@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    ORIN SNYDER (pro hac vice)
                   osnyder@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
            9    New York, NY 10166-0193
                 Telephone: 212.351.4000
          10     Facsimile: 212.351.4035
          11
                 Attorneys for Defendant MGM DOMESTIC
          12     TELEVISION DISTRIBUTION LLC
          13
          14                          UNITED STATES DISTRICT COURT
          15                         CENTRAL DISTRICT OF CALIFORNIA
          16                                   WESTERN DIVISION
          17     STARZ ENTERTAINMENT, LLC,              CASE NO. 2:20-cv-04085-DMG-KS
          18                      Plaintiff,            NOTICE OF SUPPLEMENTAL
                                                        AUTHORITY IN SUPPORT OF
          19          v.                                DEFENDANT MGM DOMESTIC
                                                        TELEVISION DISTRIBUTION LLC’S
          20     MGM DOMESTIC TELEVISION                MOTION TO DISMISS THE
                 DISTRIBUTION LLC,                      COMPLAINT
          21
                                  Defendant.
          22                                            Judge:          Hon. Dolly M. Gee
                                                        Hearing Date:   Sept. 11, 2020
          23                                            Time:           9:30 am
                                                        Courtroom:      8C, 8th Floor
          24                                            Trial Date:     Not set
                                                        Action Filed:   May 4, 2020
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
             Case 2:20-cv-04085-DMG-KS Document 37 Filed 09/02/20 Page 2 of 2 Page ID #:630


            1          Defendant MGM Domestic Television Distribution LLC (“MGM”) submits this
            2    Notice of Supplemental Authority to advise the Court of the August 27, 2020 order of
            3    the United States Court of Appeals for the Second Circuit in Sohm v. Scholastic Inc.,
            4    No. 18-2110 (2d Cir.), ECF No. 178, a copy of which is attached hereto as Exhibit A.
            5          In its Memorandum of Law in Opposition to MGM’s Motion to Dismiss the
            6    Complaint, Plaintiff Starz Entertainment, LLC (“Starz”) characterized the decision in
            7    Sohm v. Scholastic Inc., 959 F.3d 39 (2d Cir. 2020), as “a recent Second Circuit decision
            8    for which the plaintiffs have filed a petition for rehearing en banc that has not yet been
            9    ruled upon.” Dkt. No. 35 at 21. On August 27, 2020, the Second Circuit denied the
          10     Appellants-Cross-Appellees’ petition for panel rehearing, or, in the alternative, for
          11     rehearing en banc.
          12     DATED: September 2, 2020               Respectfully submitted,
          13
                                                        GIBSON, DUNN & CRUTCHER LLP
          14
          15
          16                                            By:        /s/ Jay P. Srinivasan
                                                                  JAY P. SRINIVASAN
          17
          18                                                      Attorneys for Defendant
                                                                  MGM DOMESTIC TELEVISION
          19                                                      DISTRIBUTION LLC
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                              1
